Citation Nr: 0126595	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  97-06 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for an umbilical 
hernia.

3.  Entitlement to service connection for residuals of a gall 
bladder removal, and esophageal tumors as secondary to the 
service connected hiatal hernia disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
January 1971.  He has been represented throughout his appeal 
by The American Legion.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Buffalo, New York Regional Office (RO).  By a rating action 
of December 1996, the RO denied the veteran's claim of 
entitlement to an increased rating for hiatal hernia.  The 
notice of disagreement with that determination was received 
in January 1997.  A statement of the case was issued in March 
1997.  The veteran's substantive appeal was received in March 
1997.  Subsequently, a rating action in September 1997 denied 
service connection for umbilical hernia, residuals of 
cholecystectomy, and esophageal tumors as secondary to 
service-connected hiatal hernia.  A notice of disagreement 
with this determination was received in September 1997.  A 
statement of the case was issued in October 1997, and a 
substantive appeal was received in November 1997.

By a rating action in May 1998, the RO denied the veteran's 
claim for service connection for umbilical hernia on a direct 
basis.  A notice of disagreement with that determination was 
received in July 1998.  A statement of the case was issued in 
August 1998.  The veteran's substantive appeal was received 
later in August 1998. The appeal was first received at the 
Board in October 1998.  In a May 1999 decision the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.

The issues of service connection for an umbilical hernia and 
an increased rating for a hiatal hernia will be decided 
below.  The remaining issue will be considered within the 
remand section of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims, as to the issues decided herein, has 
been developed.

2.  The veteran's hiatal hernia is currently manifested by 
complaints of persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation.  

3.  There is no evidence that the veteran's hiatal hernia is 
manifested by pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe impairment of health.

4.  The veteran's service medical records are negative for 
any findings regarding an umbilical hernia.

5.  The first post service medical evidence regarding an 
umbilical hernia is dated many years after the veteran's 
separation from service.

6.  No competent medical evidence or opinion has been 
presented which indicates that the veteran's current 
umbilical hernia is in any way related to his service 
connected hiatal hernia, or to his inservice trumpet playing 
or other event inservice.


CONCLUSIONS OF LAW

1.   The criteria for a higher rating for hiatal hernia, in 
excess of 30 percent disabling, are not met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2001).

2.  The veteran's umbilical hernia was not incurred in or 
aggravated by active military service and is not attributable 
to any service connected disability.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137 (West 1991 and Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for hiatal hernia, 
currently evaluated as 30 percent disabling.

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  There have 
also been final regulations promulgated to implement the new 
law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

During the course of this appeal, the veteran has been 
provided with a VA rating examination.  The veteran has been 
provided a statement of the case which included all of the 
relevant law and regulations, and informed him of what 
evidence was needed to support a higher rating.  Thus, it is 
concluded that the provisions of the Act have been 
substantially complied with, and that no further development 
is indicated.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Service connection for a hiatal hernia was granted via 
a rating decision of October 1990.  An evaluation of 10 
percent was assigned.  In August 1996 the veteran submitted a 
claim for an increased evaluation.  A rating decision of July 
2001 granted an increased evaluation of 30 percent, effective 
August 7, 1996.  This rating decision also granted a total 
evaluation for individual unemployability due to service 
connected disabilities.

A review of the pertinent evidence of record shows the 
veteran undergoing VA examination in November 1996.  The 
veteran noted that he took medication for heartburn, which 
controlled his symptoms.  He complained of only very 
occasional dysphagia.  He reported a feeling as though gas 
was trapped in the upper quadrant, which was relieved with 
carbonated beverages or expelling flatus.  He reported a 
voluntary loss of 40 pounds through dieting.   He gave a 
history of endoscopy in August 1996 which revealed 
esophagitis.  He also noted gall bladder surgery in 1990 as 
well as umbilical hernia.  There was a nontender scar in the 
upper right quadrant with tiny herniation at the medial end.  
The examiner stated that he did not believe that the 
veteran's upper quadrant pain was related to his esophagus.  
He opined that the veteran may have irritable bowel.  The 
examiner noted that the veteran's esophageal symptoms seemed 
to be adequately controlled by medication.

The report of a VA esophagus and hiatal hernia examination, 
conducted in September 1999, shows the veteran complaining of 
constant upper gastrointestinal distress, pain and inability 
to belch.  He reported that he drinks carbonated liquids to 
assist him with the process and he uses Prevacid daily.  The 
medication provided him with minimal relief from his 
symptoms.  He stated that he sometimes had difficulty 
swallowing liquids and solids.  He complained of constant 
epigastric pain.  He denied hematemesis or melena.  He denied 
regurgitation, nausea or vomiting.  He reported experiencing 
infrequent reflux.  He did not exhibit signs of anemia, 
malnutrition or weight loss.

It was noted that his claims folder was reviewed, and that a 
panendoscopy was noted to have detected a 3cm hiatal hernia, 
H. pylori positive, and Gastroesophageal reflux disease 
(GERD) with grade 2 esophagitis.

Physical examination showed an obese abdomen with positive 
bowel sounds in all four quadrants, nontender to palpation, 
with no rebound tenderness or guarding.  There were no masses 
or organomegaly.

The report of a VA examination, conducted in May 2000, shows 
the veteran reporting improvement with lansoprazole.  He 
complained, however, that spicy foods still bothered him, 
causing heartburn.  He noted more frequent regurgitation than 
he used to have.  In the past year he reported a few episodes 
of vomiting.  He reported episodically experiencing pains 
radiating from the substernal area to the right chest.  His 
most common symptom was a pressure or fullness sensation in 
the lower substernal area.  He stated that this used to be 
relieved by taking carbonated beverages, however, he is now 
afraid to use them because they seem to aggravate other 
abdominal problems.  He reported that at times his heartburn 
is severe.  He noted that swallowing sometimes triggers 
reflux, although he has no significant dysphagia.  He does 
not relate bending over to having reflux.  The impression 
given was hiatal hernia with reflux, partially controlled by 
medication.

A 10 percent evaluation is warranted for a hiatal hernia with 
two or more of the symptoms required for a 30 percent 
evaluation, but of lesser severity than is required for that 
evaluation.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 60 percent evaluation requires symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.114, Diagnostic Code 7346.

A review of the evidence of record shows that the veteran's 
hiatal hernia disability is currently manifested by 
persistent epigastric distress with dysphagia, pyrosis and 
regurgitation.  The evidence does not show pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia or other symptom combinations productive of severe 
impairment of health.  As such, a rating in excess of the 30 
percent currently assigned, is not in order.


2.  Entitlement to service connection for umbilical hernia.

In a statement received from the veteran on August 7, 1996 he 
claimed service connection for an umbilical hernia as 
secondary to his service connected hiatal hernia.  In 
statements received from the veteran in September 1997 and 
January 1998 it was contended that his umbilical hernia was 
caused by playing a trumpet during service.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist him.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)).  In this case, there has been notice as to 
information needed, treatment records have been obtained, and 
there has been a rating decision and a statement of the case 
sent to the appellant.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2000). 

A review of the veteran's service medical records shows no 
findings regarding an umbilical hernia.  Treatment reports 
dated in March 1996, from VAMC Canandaigua, New York shows an 
impression of an asymptomatic umbilical hernia.

VA medical records dated in July 1998 show the veteran 
explaining his theory regarding his claim for service 
connection for an umbilical hernia due to trumpet playing, to 
Dr. Duckles.  Dr. Duckles noted that this theory sounded 
reasonable, and stated that he wished to do further research 
to confirm it.  He further noted that umbilical hernias are 
very common in the general population.

Records from Dr. Duckles, dated in August 1998 noted that he 
had consulted a professional trumpet player.  He noted that 
tremendous intra-abdominal pressure was created by playing 
this instrument.  Dr. Duckles concluded, however, that a 
hernia was unlikely to be caused by such activity but 
conceivably could be aggravated by it.

Subsequent VA records, including the reports of two VA 
examinations, fail to show any relationship between the 
veteran's current umbilical hernia and his service connected 
hiatal hernia, or his inservice trumpet playing.  There is no 
competent medical evidence or opinion in the record which 
attributes the veteran's umbilical hernia to either his 
active service or his service connected disabilities.  The 
veteran's service medical records show no treatment or 
findings regarding an umbilical hernia and the first evidence 
of this disability is dated many years after the veteran's 
separation from active service.


ORDER

Entitlement to an increased evaluation for hiatal hernia, in 
excess of 30 percent, is denied.

Entitlement to service connection for umbilical hernia is 
denied.


REMAND

The Board notes that the RO denied service connection for 
residuals of gall bladder removal and esophageal tumors 
claimed as secondary to service connected hiatal hernia in a 
rating decision dated in September 1997.  This rating 
decision noted that this claim was "not well grounded".  
The veteran entered a notice of disagreement in September 
1997.  A statement of the case was issued in October 1997.  
This statement of the case also referred to the claim as 
"not well grounded".  The veteran's substantive appeal 
regarding this issue was received in November 1997.  In a 
remand decision, dated in May 1999, the Board noted this as 
an issue on appeal, and stated that the veteran maintained 
that service connection for cholecystectomy and esophageal 
tumors was warranted as these problems had started after his 
hiatal hernia was discovered.  This remand decision directed 
the RO to review the case and readjudicate the issues based 
on the evidence obtained pursuant to the directed 
development.  Subsequent to the VA remand of May 1999, a 
supplemental statement of the case was issued by the RO in 
July 2001.  It does not appear that the issue of service 
connection for residuals of gall bladder removal and 
esophageal tumors claimed as secondary to service connected 
hiatal hernia have been addressed by the RO.  Moreover, 
evidence received since the prior remand has not been 
considered by the RO in conjunction with this claim.

The Board further notes that very recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other, pending cases. As noted above, the Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, supra.  We 
are confident that, on remand, the RO will satisfy the 
obligations imposed by the new law.

In view of the foregoing, the Board hereby REMANDS this case 
to the RO for the following action:

1.  The RO should contact the veteran and 
request that he indicate if there exists 
any non-VA medical evidence regarding any 
relationship between his service 
connected hiatal hernia and his 
esophageal tumors and gall bladder 
removal.

2.  The RO should obtain all relevant VA 
and private treatment records regarding 
these disabilities, which are not already 
contained in the claims folder.

3.  The RO should schedule the veteran 
for a new VA gastrointestinal 
examination.  The examiner should be 
asked to review the claims folder and the 
veteran's claims of a relationship 
between his service connected hiatal 
hernia and his esophageal tumors and gall 
bladder removal.  The examiner should be 
asked to provide an opinion regarding 
whether it is at least as likely as not 
that the veteran's esophageal tumors 
and/or gall bladder removal are related 
to his service connected hiatal hernia.  
If there is no relationship, that too 
should be set out clearly in the record.

4.  Thereafter the RO should again review 
this case and tack further adjudicative 
action based on the evidence obtained 
pursuant to the development sought above.  
The case should be returned to the Board 
for further appellate consideration, if 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



